DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The examiner acknowledges the amendments made to the claims.
The applicant’s election of Group II in the reply filed on 04/16/2021 is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
The applicant has also specified violet as the flower species in claim 22, camel milk in claim 39, and apricot kernel oils as the vegetable oil in claim 23 as the elected species.
Claims 20-25 were withdrawn from consideration in the office action filed 06/01/2021.
Claims 26-39 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Response to Arguments
The applicant amended the claim to recite the word “consists of” instead of the original “comprises of” which only changes the limitation of the composition to contain only the ingredients listed and nothing more, however this does not make the claim language clear and definite as to the issue raised in the rejection. The claim is still unclear because it is not clear if the vineyard tears themselves must contain the stated ingredients or if these ingredients are added to the vineyard tears. Changing the phrase “comprising of” to “consisting of” does not remedy this issue.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. This rejection is maintained without any changes. The claims recite vineyard tears, violets, apricot kernel oil, beeswax, and camel milk. These components are considered the judicial exception because vineyard tears are the organic substances that flows form the end of pruned vine shoots and is essentially an extract of the vine. Apricot kernel oil is an extract from the apricot kernels and extracts from plants contain the same naturally occurring components found within the plants, kernels, or vines. Beeswax is a natural wax made from honey bees and camel milk is a naturally made milk that camels produce all of which are produced and or found coming from nature and are considered the closest counterparts to each of the nature-based products. Violets are naturally occurring plants and plants are products of nature and so the closest counterparts are violets themselves.
Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in 
The same is to be said for the secreted milk of a camel and the wax produced from honey bees which are being claimed in such a way where there has been nothing done to each of these nature-based products that would allow them any additional properties than what is found in nature.  
This judicial exceptions are not integrated into a practical application because claiming these components together and/or being first dipped or soaked in an extract of another, or claiming them in specific concentrations do not limit the composition to a physical manifestation of a specific practical application.
These are being claimed in such a way that the only limitation is combining the nature-based products together in certain concentrations and there is no specific practical application for any one component individually or together. Such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.


Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. The applicant argues that the combination of the nature-based ingredients are not found together in nature and is distinct form any naturally occurring product. However the composition is still only a combination of the nature-based components (judicial exceptions) and claiming them so broadly as to not incorporate them into a practical application or claiming .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A). This rejection is maintained with no changes.
Masahiko’s general disclosure is to a skin cosmetic which includes sap of tara vine and acts as a humectant (see abstract).
Masahiko teaches a moisturizer skin cosmetic (see 0001) comprising (sarnashi sap), sap that comes out of the cut when the vine of sarnashi is cut (see 0006). 
Masahiko also teaches different plant extracts rosemary extract, melissa extract, oxon extract, age extract, loquat leaf extract, hop extract “peony extract, sage extract, kina extract, chamomile extract, eucalyptus extract, perilla extract, ginkgo biloba extract, thyme extract, cardamom extract, caraway extract, nutmeg extract, mace extract, laurel extract, clove extract, turmeric extract, willow deer extract” which act as antioxidants (see 0033) and other plant extracts “bellows oyster extract, yakuinin extract, sage extract, taisou extract, diatom extract, 
Masahiko also teaches various fats and vegetable oils “soybean oil, linseed oil, tung oil, sesame oil, nutca oil, cottonseed oil, rapeseed oil, safflower oil, corn oil, olive oil, coconut oil, almond oil, castor oil, peanut oil, cacao oil, coconut oil, palm oil, palm Nuclear oil” (see 0034) that can be utilized in the composition. 
Masahiko also teaches different concentrations for the vine sap being at 5% and 40% (see 0044) and further teaches beeswax at 5.0 g in a working example and beeswax can act as a natural emulsifying agent.
Masahiko’s invention is based upon the Sarnashi vine and there are no recitation of grape seed polyphenols being claimed in the invention thus the invention would not include grape seed polyphenols.
Although Masahiko does not specifically teach dipping the flowers into the vine sap or soaking them into the vegetable oils and grinding them, the broadest reasonable interpretation of “flowers soaked in vineyard tears” can be the solid extraction of the aqueous components of the flower into the tears (a flower extract). The reference teaches the structural limitations of the instant invention, the sap of the cut vine (vineyard tears), flowers extract, and vegetable oil, all within a cosmetic composition and a product-by-processes patenability is determined based on the product itself. 
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to choose any of the flower extracts and vegetable oils listed in the referenced prior art and to utilize them in a composition as taught by Masahiko for a cosmetic composition .

Claims 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A), as applied to claims 26 above, and further in view of Gorousaku (JPH05255060A).  This rejection is maintained with no changes.
Masahiko teaches the vineyard tears, flowers and/or plants, and vegetable oil of the composition however does not specifically teach the flower being violets.
Gorousaku’s general disclosure is to a cosmetic composition for skin (see background of invention).
Gorousaku teaches wherein three color violets, either whole plant or flower extract or squeezed liquid is used in a cosmetic base for skin (see claim 1) and wherein “the squeezed liquid (raw juice) is obtained by slicing whole grass and flowers of fresh tricolor violet and by squeezing them and when applied directly to the skin as an external preparation, promotes blood circulation without damaging the skin and promotes metabolism of the skin” (see 0004).
Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to use the violets as taught by Gorousaku to the vine sap (vineyard tears) composition taught by Masahiko, because it can promote blood circulation and promote metabolism of the skin. There would be a reasonable expectation of success in doing so because both components are described in the prior art as being beneficially used in skin cosmetics and combing them into a single composition would be prima facie obvious. 

Claims 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A) and Gorousaku (JPH05255060A) as applied to claims 26-28 above, and further in view of Cosmeticobs (https://cosmeticobs.com/en/articles/ingredient-of-the-month-10/prunus-armeniaca-apricot-from-head-to-toe-1838) and Jenny Dean (https://www.jennydean.co.uk/some-interesting-dye-sources/). This rejection is maintained with no changes.
The combined teachings of Masahiko and Gorousaku teaches the vineyard tears, flowers and/or plants, and vegetable oil of the composition and teaches wherein violets are used in a skin cosmetic for promoting skin metabolism and blood circulation. The combined teachings do not specifically teach the vegetable oil being apricot kernel oil or the dye components of claim 36. 
Cosmeticobs disclosure is to the uses of Prunus armeniaca (apricot).
Cosemeticobs teaches wherein apricot kernel is used in cosmetics for more than one reason (see 2nd paragraph, page 1) and teaches the oils have nourishing and emollient (which smoothens the skin and makes is supple) properties, thanks to their richness in fatty acids and also contain a high content of vitamins which helps with free radicals. Also this is the ingredient of choice for hydrating and ant-aging care and for making skin soft and reviving skin radiance (see 4th paragraph, page 1).
Jenny Dean’s disclosure is to different dye sources.
Jenny teaches Salvia officinalis, which was used in mediaeval times for dying and the leaves give subtle shades of mustard yellow/brown and iron modifier gives attractive tones of st paragraph). Jenny Dean also teaches using Prunus sp., as a dye for a variety of purposes (see paragraph 2, page 2).
The combined references do not specifically teach wherein the vineyard tears comprise the specific elements listed in claim 33 however the vine sap of the referenced prior art either alone or in combination with the apricot kernel oil and violet plant would appear to consist of the same elements as there appears to be no distinct disclosure of the instant invention as to a particular species of vine which may include or not include these elements. The applicant states where vineyard tears comprise of the following elements (see instant claim 33 or paragraph 3, page 4 of specs) and also states that “Vineyard tears” mean the substance that flows from the end of pruned vine shoots and the correspond to the resumption of activity of the root system of the vine (see instant page 2) and so it must be assumed that these same elements exist in the vine of the prior art as there has been no evidence reporting otherwise. 
Also the references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a cosmetic composition.  Varying the 
 Therefor it would be obvious to a person having ordinary skill in the art at the effective filing date to use apricot kernel oil as taught by Cosmeticobs, as the vegetable oil in the combined teachings of Masahiko and Gorousaku, because apricot kernel oil contains fatty acids and vitamins which clear free radicals and because it is hydrating and leaves skin soft. It would further be obvious to utilize either Salvia officinalis or Prunus sp. as a dying agent as taught by Jenny Dean because theses have been around for centuries and are natural sources.  There would be a reasonable expectation of success in doing so because apricot kernel oil has been successfully utilized in skin cosmetics and its benefits are well documented and dyes which have been around for centuries and are from natural sources are less harmful and can be used in cosmetics.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiko (JP2004002458A), Gorousaku (JPH05255060A),  Cosmeticobs (https://cosmeticobs.com/en/articles/ingredient-of-the-month-10/prunus-armeniaca-apricot-from-head-to-toe-1838), and  Jenny Dean (https://www.jennydean.co.uk/some-interesting-dye-sources/) as applied to claim26-38 above, and further in view of Kalejman (US20070154443A1). This rejection is maintained with no changes.
The combined teachings of Masahiko, Gorousaku, and Cosmeticobs’ teaches the vineyard tears, violets, and apricot kernel oil of the composition but does not specifically teach the camel milk in claim 39.
Kalejman’s general disclosure is to a cosmetic composition comprising camel milk or components thereof (see abstract).
Kalejman teaches wherein camel milk provides nutrition, elements and comprises cell stimulatory and anti-microbial factors and minerals which can be utilized in cosmetic compositions (see 0009-0010) and further teaches wherein it has skin moistening effects (see 0035). 
Therefor it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize camel milk as taught by Kalejman to the cosmetic composition which contains vineyard tears, apricot kernel oil and violets as taught by Masahiko, Gorousaku, and Cosmeticobs’, because camel milk contains nutrients, minerals and anti-microbial factors and also acts as a moisturizer. There would be a reasonable expectation of success in arriving at the instant invention because each of the components claimed are described in the prior art as being beneficial to include in cosmetic compositions for the skin and combining prior known cosmetic components into a single skin cosmetic composition is prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. The applicant argues that the vine sap of the referenced Masahiko is not the same as the vineyard tears of the instant invention. However the claim only recites the vineyard tears and the specification gives guidance as to the meaning of “tears of vine” which means the substance that flows from the end of pruned vine shoots. Although the specification also informs that the vineyard tears may be produced when the soil temperature is greater than or equal to 10 degrees Celsius and runs about 10 days of the year, this is not included as a limitation of the claim.  Masahiko also teaches that the sap is attained by cutting a vine (pruning) and collecting the sap or liquid of the vine (see 0011). The broadest reasonable interpretation would allow one to believe that these two liquids are the same liquids which comes from cut vines as the applicant gives no indication which says that the collected fluid cannot be from the species of the referenced prior art. Claimed so broadly the fluid from cut vines would also be the fluid from the vines of Masahiko’s invention. Masahiko teaches that the sap may be collected at any time of the year meaning that it may also be collected at the same 10 day period in which the instant application is referring to. Also there is no limitation requiring that the vine tears be collected at a specific timeframe or that the soil be of a specific temperature. 
The applicant argues that the hydrophilic and lipophilic extractions of the flowers, plants or algae would create a composition with improved properties but Masahiko teaches the extracts of different plants in the composition and teaches both aqueous and oily components (see 0025) and does not limit extraction types. Also as explained in the rejection the reference 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sap being collected only once a year when the soil temperature is greater than or equal to 10 degrees Celsius) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant also argues wherein the use of the Gorousaku reference for incorporating violets, the use of the Comseticobs reference for incorporating apricot kernel oil and the use of the Kalejman for incorporating camel milk is a posterior reasoning however as discussed in the above rejection each inventor teaches reasons to incorporate each ingredient into a cosmetic composition and for their specific functions and it would have been obvious to combine them into a single composition to create a composition with the combined function/activities. Each ingredient was known in the art and with explanations of their respective functions/activities along with adequate reasons to incorporate them into a single composition before being claimed by the applicant. Lastly the applicant argues wherein the instant invention differs from the prior art because the instant composition is obtained via two extractions, a hydrophilic and hydrophobic extraction, however the references teach the structural limitations of the instant invention, the sap of the cut vine (vineyard tears), flowers extract, and vegetable oil, all within a .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655              

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655